Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-0354V
UNPUBLISHED

 

RYAN FAUST, Chief Special Master Corcoran
Petitioner, Filed: July 20, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.

DECISION ON JOINT STIPULATION"

On March 8, 2019, Ryan Faust filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seg.? (the “Vaccine
Act”). Petitioner alleges that he suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA’) as a result of an influenza (“flu”) vaccine he received on
September 11, 2017. Petition at 1; Stipulation, filed at July 19, 2022, J] 2-4. Petitioner
further alleges that he suffered the residual effects of this condition for more than six
months, and that there has been no prior award or settlement of a civil action for damages
on his behalf as a result of his condition. Petition at 8-9; Stipulation at ff] 4-5. Respondent
denies “that petitioner sustained a SIRVA Table injury; denies that the vaccine caused
petitioner's alleged shoulder injuries, or any other injury; and denies that his current
condition is a sequelae of a vaccine-related injury.” Stipulation at J 6.

 

1 Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on July 19, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $80,000.00, in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

OFFICE OF SPECIAL MASTERS

 

 

RYAN FAUST,
, Petitioner, ) No. 19-354V
) Chief Special Master Corcoran
SECRETARY OF HEALTH ANDHUMAN ) — ECF
SERVICES,
Respondent.
STIPULATION

The parties hereby stipulate to the following matters:

1. Ryan Faust, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 er seg. (the “Vaccine Program”).
The petition seeks compensation for injuries related to petitioner’s receipt of the influenza (“flu”)
vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §
100.3(a).

2. Petitioner received the flu vaccination on September | 1, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that he sustained a Shoulder Injury Related to Vaccine Administration
(“SIRVA”) within the time period set forth in the Table, or in the alternative, that his shoulder
injury was caused by the vaccine. He further alleges that he experienced the residual effects of
this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the
vaccine caused petitioner’s alleged shoulder injuries, or any other injury; and denies that his
current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $80,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper andtimely election to receive compensation pursuant to 42 U.S.C.
§ 300aa-21(a)(1), and an application, the parties will submit to further proceedings before the
special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to this
Stipulation is not for any items or services for which the Program is not primarily liable under 42
U.S.C. § 300aa-1 5(g), to the extent that payment has been made or can reasonably be expected to
be made under any State compensation programs, insurance policies, Federal or State health
benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-1 5(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
forattorneys’ fees and litigation costs, the money provided pursuantto this Stipulation will be used
solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-
15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his individual
capacity, and on behalf of his heirs, executors, administrators, successors or assigns, does forever
irrevocably and unconditionally release, acquit and discharge the United States and the Secretary
of Health and Human Services from any and all actions or causes of action (including agreements,
judgments, claims, damages, loss of services, expenses and all demands of whatever kind or
nature) that have been brought, could have been brought, or could be timely brought in the Court
of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-
10 et seq., on account of, or in any way growing out of, any and all known or unknown, suspected
or unsuspected personal injuries to or death of petitioner resulting from, or alleged to have resulted
from, the flu vaccination administered on or around September | 1, 2017, as alleged by petitioner
in a petition for vaccine compensation filed on or about March 8, 2019, in the United States Court
of Federal Claims as petition No. 19-354V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms of

this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged left
shoulder injury, or any other injury or condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

 

ATTORNEY OF RECORD FOR
PETITIONER:

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

RONALD C. HOMER, ESQ. HEATHER L. PEARLMAN

CONWAY HOMER, P.C.
16 Shawmut Street
Boston, MA 02116

Tel: (617) 695-1990

fut. 8. \(c) (2)

AUTHORIZED REPRESENTATIVE

OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

G eo rg e R. eee some by George R.
Grimes -S 1 4 ee 14:12:03

 

CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury
Compensation Programs
Health Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B

oe: Rockville, MD 20857

 

Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O, Box 146 °

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

Co
budbanter Ucar —_

COLLEEN C, HARTLEY

Trial Attorney

Torts Branch

Civil Division

U.S, Department of Justice

P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

Tel: (202) 616-3644

Email: colleen.hartley@usdoj.gov